DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/784,703 filed 02/07/2020 by Marta Sevilla Solis, Antonio Benito Fuertes Arias, Wen-Qing Xu, Xiaoming Li, Shailesh Patkar, and Elgin E. Eissler.
Claims 1-10 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 independently teaches the selenium loading in the carbon as a percentage.  However, the percentage does not have a basis associated with it and is therefore taken to be indefinite.  Specifically it is unclear if the loading amount is based 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIANG (CN 106602010 A) in view of HE (US 2019/0312283 A1).
With respect to claims 1 and 10.  XIANG teaches a method of preparing a sulfur-selenium co-impregnated porous carbon cathode material (paragraph 0007).  The preparation of the material includes the steps of preparing a porous carbon nano-sheet prepared by a hydrothermal reaction and a potassium hydroxide assisted high temperature carbonization method (paragraph 0011). Elemental selenium and sulfur 
XIANG teaches preparing the carbon nano-sheet as noted above.  XIANG does not explicitly teach the carbon nano-sheets are foreign-templated carbon.  However, XIANG teaches the same method of forming the carbon nano-sheets as that claimed (see claim 9 of the present application and paragraphs 0313-0314).  Specifically a liquid carbon including solution is formed of graphene oxide in water, with colloidal silica and glucose (paragraph 0033).  This solution is then freeze dried (paragraph 0033).  Then mixture is then carbonized at 850 degrees C (paragraph 0033).  The resulting product was washed and dried (paragraph 0033).  Therefore the carbon nano-sheet of XIANG is taken to be analogous to the claimed foreign-templated carbon.  
XIANG does not explicitly teach in the step (a) the mixture includes oxygen.
HE teaches a graphene foam protected selenium cathode layer comprising solid graphene foam composed of multiple pores, with selenium particles residing in the pores of the walls of the foam (paragraph 0018).  The graphene foam may include chemically functionalized graphene sheet containing a functional group (paragraph 0022).  Such functional groups include hydroxyl, carboxyl, carboxylic, and sulfonate groups as examples (paragraph 0023).  In preferred embodiments the process includes chemically functionalizing graphene sheets in the solid graphene foam to promote or facilitate infiltration or impregnation of foam pore with Se (paragraph 0050).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to functionalize the graphene carbon nano-sheets of XIANG with an oxygen containing compound as taught by HE, as HE teaches the benefits of the chemically functionalizing graphene sheets are to promote or facilitate infiltration or impregnation of the pores with Se (HE paragraph 0050).  The oxygen on the functionalized graphene is taken to be the claimed oxygen.  
With respect to claim 2.  XIANG does not explicitly teach the selenium loading in the carbon of less than or equal to 50%.  HE teaches the selenium fills into the pores of the graphene foam preferably less than 50% pore volume fraction (paragraph 0123).  Therefore the selenium loading of 50% or less would have been obvious at the time the invention was filed, as HE teaches that such an amount is preferable.  
Neither XIANG nor HE explicitly teaches the amount of oxygen in the mixture is greater than or equal to 0.63 mmol/g.  However, HE teaches the chemically functionalizing of the graphene sheets helps facilitate infiltration or impregnation of foam pores with Se (paragraph 0050).  Therefore the amount of the functionalization is taken 
With respect to claims 3-4.  IANG does not explicitly teach the selenium loading in the carbon of between 50% and 60%.  HE teaches the selenium fills into the pores of the graphene foam preferably less than 70% pore volume fraction (paragraph 0123).  Therefore HE teaches an overlapping range with the claimed amount of 50-60% for the selenium loading.  See MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore the selenium loading of 50% -60% would have been obvious at the time the invention was filed, as HE teaches that such an amount is preferable.  
Neither XIANG nor HE explicitly teaches the amount of oxygen in the mixture is greater than or equal to 0.5 mmol/g.  However, HE teaches the chemically functionalizing of the graphene sheets helps facilitate infiltration or impregnation of foam pores with Se (paragraph 0050).  Therefore the amount of the functionalization is taken to be a result effective variable, and it would have been obvious at the time the invention was filed to control the amount of the functionalization in order to optimize the effect of facilitating the infiltration or impregnation of the foam pores with Se.
With respect to claim 5.  XIANG teaches in the preparation method using a pore former (paragraph 0014), and is taken to be the claimed activating the carbon.  
With respect to claim 6-8.  HE teaches graphite oxide may be obtained by immersing the powders of the graphitic material in an oxidizing liquid medium 
With respect to claim 10.  XIANG teaches a liquid carbon including solution is formed of graphene oxide in water, with colloidal silica and glucose (paragraph 0033).  This solution is then freeze dried (paragraph 0033).  Then mixture is then carbonized at 850 degrees C (paragraph 0033).  The resulting product was washed and dried (paragraph 0033).  XIANG does not explicitly teach filtering the carbonized mixture.  
HE teaches the carbon material being washed and filtered (paragraph 0131 and 0137).  
Therefore the use of filtering would have been obvious at the time of the invention as it is known step of washing of the particles step and would have been obvious at the time the invention was filed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FAN (CN 106025210 A) – FAN teaches a molybdenum selenide/graphene/carbon nano-tube composite material and a preparation method thereof that includes using liquid nitrogen quenching graphene oxide acidified carbon nano-tube aqueous dispersion and freeing and drying to obtain the aerogel (abstract).  A molybdenum selenide nano is uniformly grown on the aerogel (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722